DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 1/27/2022.
Claims 43, 51, and 55 have been amended. 
claims 47 and 59 have been cancelled
Claims 43-46, 48-58, and 60-62 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 04/10/2017.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-46, 50-58, and 62 are rejected under 35 U.S.C. 103  as being unpatentable over Canadian Patent Publication CA2663917, Schmaltz, et al. to hereinafter Schmaltz in view of How Decisive Farming Hopes to Differentiate Itself in Frothy Digital Ag Space, https://agfundemews.com/how-decisive-farming-hopes-to-differentiate-itself-in-frothy-digital-ag-space.html, Manning. to hereinafter Manning in view of United State Patent Publication US20080220529, Hulme, et al. 

Referring to Claim 43, Schmaltz teaches a computerized method for optimal production of a selected crop to be grown on a field having one or more geospatial zones, the method comprising:
collecting and storing into one or more cloud-based databases (See Manning) at least soil testing data, predefined agronomic crop needs, and target yield goals of the one or more geospatial zones (
Schmaltz: page 4, lines 11-20; describes the collecting of crop yields, needs, and data within a geospatial zone. );

providing a first, a second, and a third analysis option to a user; receiving a selection of any one of the first, second, and third analysis options from the user (
Schmaltz: page 8 lines 9-14; page 12, lines 9-13; describes providing multiple recommendation and options based on the analysis of agronomics; as well as the selection and selecting of provided options. This is similar to the Applicants specification of analysis options at 0072 and 0094 for processing and providing information for planning production);

the type of first, a second, and a third analysis option constitutes nonfunctional descriptive material and should not be given further patentable weight. The type of first, a second, and a third analysis option, without positive functional recitation as to its distinctive use, amounts to mere labeling of data and does not functionally alter the method of optimal production. See MPEP 2106.01 [R-5]. Nonfunctional descriptive material cannot lend patentability to an invention that would otherwise have been anticipated by the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). Thus, this further purported limitation of claim 43-62 fails to further limit the invention as claimed. 
Additionally, second, third, fourth user inputs are being interpreted as different input from one user, this is being supported by the Applicants specification at 0021 “receiving a second user input indicating at least one user-selected fertilizer product for at least one of the one or more nutrients; and including the at least one user-selected fertilizer product into the fertilizer product set.”

automatically (See Hulme) producing based on the user’s selection, a set of nutrient requirements of one or more nutrients at least based on the soil testing data, the predefined agronomic crop needs, and the target yield goals (
Schmaltz: page 2, lines 30-page 3 lines 15; page 4, lines 20-page 5, line 2; describes calculating and determining agronomic recommendations and requirements);



calculating a fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements; and determining a first agronomic prescription; and  for applying the fertilizer product set based on the first agronomic prescription to the one or more geospatial zones at the fertilizer rate for growing the selected crop (
Schmaltz: page 10, lines 3- 15; describes calculating and determining the fertilizer rate for crops in a zone).



wherein the third analysis option comprising a previous set of nutrient requirements of the one or more nutrients (
Schmaltz: page 8, lines 9-20; page 15, lines 9-17; describes determining the nutrient requirements and updating the information through user input based on previous information).

and wherein said obtaining the fertilizer product set for applying to the one or more geospatial zones comprises (
Schmaltz: page 10, lines 3- 15; describes calculating and determining the fertilizer rate for crops in a zone): 
receiving a second user input indicating at least one user-selected fertilizer product for at least one of the one or more nutrients (
Schmaltz: page 8 lines 19-29; Input data sets may also comprise service provider information, user/client information. The related systems of the present invention may be integrated with and cooperate with the methods to enable multiple user/clients to access a service providers database via online access or alternatively, via a VPN-based (virtual private network) web portal wherein each users access and interaction with the service providers database and processing modules, is secure.
Schmaltz describes multiple users, multiple inputs, and multiple user inputs, in which the Examiner is interpreting as a second user or a users’ second input. 
Schmaltz: page 10 lines 10-15; Using information provided by the farmer regarding the list of crops he is considering growing during the upcoming production season 100, agronomic recommendations for each of the selected crops e.g., 111, 112, 113, are input, and a set of equations 120 then calculates a set of fertilizer application rates (i.e., prescriptions) for selected macronutrients and micronutrients for each of
15 the soil management zones for each of the selected crops 131, 132, 133.
Schmaltz describes the selecting of nutrients for a fertilizer product. 

Schmaltz does not explicitly teach cloud-based databases.
	However, Manning teaches cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers)

Schmaltz and Manning are both directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz, which teaches detecting and managing agricultural information technology in view of Manning, to efficiently apply the analysis of soil management to enhancing the capability to use a cloud tool for processing agricultural data. (See Manning at 3).

Schmaltz in view of Manning does not explicitly teach automatically; obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones;  receiving, from the user a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product, and including the at least one user-selected fertilizer product into the fertilizer product set.
However, Hulme teaches these limitations 
automatically; (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving from the user a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products are a set. 0036 teaches the users having access for inputting data);

and including the at least one user-selected fertilizer product into the fertilizer product set (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products are a set. 0036 teaches the users having access for inputting data).
Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).

Referring to Claim 44, Schmaltz teaches the computerized method of claim 43, wherein the one or more nutrients comprises at least one of nitrogen (N), phosphorus (P), and potassium (K); wherein the set of nutrient requirements comprises requirements of one or more micronutrients (
Schmaltz: page 8, lines 3- 8; Suitable physico-chemical data sets should include at least some of: residual soil nutrient levels exemplified by macronutrients and micronutrients, pH, EC (i.e., electroconductivity), soluble salts as a measure of EC, soil texture, mineral composition, moisture, organic matter content, and the like. Exemplary soil macronutrients include nitrogen, phosphorus, potassium,
sulfur, calcium and magnesium. Exemplary soil micronutrients include boron, chlorine, cobalt,
copper, iron, magnesium, manganese, molybdenum, nickel and zinc.).

Referring to Claim 45, Schmaltz teaches the computerized method of claim 43, wherein said automatically (See Hulme) producing the set of nutrient requirements comprises:
collecting and storing into the one or more cloud-based databases (See Manning) satellite imagery of the one or more geospatial zones; automatically (See Hulme) obtaining geospatial zone delineation of the one or more geospatial zones from the satellite imagery; automatically (See Hulme) producing the set of nutrient requirements based on the soil testing data, the geospatial zone delineation, the predefined agronomic crop needs, and the target yield goals (
Schmaltz: page 9, lines 1-page 10 lines 15; Claim 31; describes collecting and the use of satellite imagery for analyzing soil data with the geospatial zone delineation.

Schmaltz does not explicitly teach cloud-based databases.
	However, Manning teaches cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers)

Schmaltz and Manning are both directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz, which teaches detecting and managing agricultural information technology in view of Manning, to efficiently apply the analysis of soil management to enhancing the capability to use a cloud tool for processing agricultural data. (See Manning at 3).

Schmaltz in view of Manning does not explicitly teach automatically 
However, Hulme teaches automatically (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products are a set. );

Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).

Referring to Claim 46, Schmaltz teaches the computerized method of claim 43, wherein said calculating the fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements further comprises:
receiving an adjustment from the user; adjusting the calculated fertilizer rate of the fertilizer product set using the received adjustment (
Schmaltz: page 5, lines 3- 9; page 10, lines 10-15 describes adjustments by a user as well as adjusting the fertilizer applicant rates);

automatically (See Hulme) re-updating the set of nutrient requirements (
Schmaltz: page 2, lines 5-29-page 3 lines 18; describes determining the nutrient requirements and updating the information through user input).


Schmaltz in view of Manning does not explicitly teach automatically;  obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product.
However, Hulme teaches these limitations.
automatically (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products are a set. );

Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).


Referring to Claim 50, Schmaltz teaches the computerized method of claim 43 further comprising:
providing a workflow interface for accessing and modifying the first agronomic prescription (
Schmaltz: page 5, lines 3- 15; “According to one aspect, historical production and yield data collected from the agricultural field comprise suitable input data sets for comparisons with the suitable agronomic reference data sets for the purposes of adjusting, tailoring and optimizing the crop inputs prescription.” ).

wherein said providing the workflow interface for accessing and modifying the first agronomic prescription comprises:
providing a workflow interface for re-obtaining the fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (
Schmaltz: page 3, lines 1-18; Table 2; Page. Lines 1-15; describes adjusting and applying fertilizer to area).


Claims 51-54 recite limitations that stand rejected via the art citations and rationale applied to claims 43, 45, 46, and 50 respectfully.  Regarding the computer system comprising:
a memory (
Hulme: Sec. 0035, 0039);

one or more cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers);


a network or a communication connection (
Schmaltz: page 8, lines 25-29; describes network and communication resources);

a processing structure coupled to the memory, the one or more cloud-based databases (See Manning), and the network or the communication connection (
Hulme: Sec. 0035, 0039 memory; 0033, 0035 communication and networks);
wherein the processing structure, the memory, the one or more cloud-based databases (See Manning), and the network or the communication connection form a single computerized platform (
Schmaltz: page 8, lines 25-29; describes network and communication resources; page 6 lines 9-12 describes a computer program);


Claims 55-58 and 62 recite limitations that stand rejected via the art citations and rationale applied to claims 43-46 and 50 respectfully.  Regarding a computer-readable storage device comprising computer-executable instructions for optimal production of a selected crop to be grown on a field (
Schmaltz: Claim 42).


Claims 48, 49, 60, and 61 are rejected under 35 U.S.C. 103  as being unpatentable over Canadian Patent Publication CA2663917, Schmaltz, et al. to hereinafter Schmaltz in view of How Decisive Farming Hopes to Differentiate Itself in Frothy Digital Ag Space, https://agfundemews.com/how-decisive-farming-hopes-to-differentiate-itself-in-frothy-digital-ag-space.html, Manning. to hereinafter Manning in view of United State Patent Publication US20080220529, Hulme, et al. to hereinafter Hulme in view of United State Patent Publication US20180322426, Schmaltz-426, et al.

Referring to Claim 48, Schmaltz teaches the computerized method of claim 43, wherein said obtaining the fertilizer product set for applying to the one or more geospatial zones comprises:
Schmaltz in view of Manning in view of Hulme does not explicitly teach receiving a third user input indicating a plurality of user-selected fertilizer products to be blended at a user- selected blend ratio; including the blended plurality of user-selected fertilizer products into the fertilizer product set.
However, Schmaltz-426 teaches receiving a third user input indicating a plurality of user-selected fertilizer products to be blended at a user- selected blend ratio; including the blended plurality of user-selected fertilizer products into the fertilizer product set (
Schmaltz-426: Sec. 0108, The agronomist then would enter the “select production input source” 108 and would select the “A. Guaranteed Analysis” 109 option. For each nutrient (i.e., N, P, K), the agronomist would then enter a blend ratio 120. It should be noted that blend ratios are based on combinations of straight N fertilizer products and/or straight P fertilizer products and/or straight K fertilizer products.).
Schmaltz-426 describes the selecting of blended fertilizer which includes blended ratio.

Schmaltz, Manning, Hulme, and Schmaltz-426 are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023; Schmaltz-426 at 0012, ). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning in view of Hulme, which teaches detecting and managing agricultural information technology in view of Schmaltz-426, to efficiently apply the analysis of soil management to enhancing the fertilization the selection process. (See Schmaltz-426 at 0107-0109).


Referring to Claim 49, Schmaltz teaches the computerized method of claim 48 Schmaltz in view of Manning in view of Hulme does not explicitly teach further comprising:
receiving a fourth user input indicating a second fertilizer product from the fertilizer product set as the driver fertilizer product; repeating said calculating the fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements.
However, Schmaltz-426 teaches these limitations.
receiving a fourth user input indicating a second fertilizer product from the fertilizer product set as the driver fertilizer product (
Schmaltz-426: Sec. 0079, a selected fertilizer product used as a driver of fertilizer rate calculations thereby resulting in automated updating of related fertilizer inputs and actual nutrient calculations, (vii) use of a fertilizer product for manual calculation of fertilizer rates resulting in automated updating of related fertilizer inputs selected as drivers and updating of all actual nutrient calculations, and/or (viii) an agronomic prescription is required for subsequent fields and a previously created agronomic prescription is to be used.);
Schmaltz-426 describes the selecting of multiple fertilizer and the fertilizer being a driver. which includes blended ratio.

repeating said calculating the fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements (
Schmaltz-426: Sec. 0079, The present Agronomy Calculator module has the flexibility to add one or more straight fertilizer products, wherein a specified fertilizer product may be selected as the “driver” for the overall calculation of fertilizer rates according to the fertilizer product composition, in relation to the original nutrient requirements and in consideration of the first guaranteed analysis. The present Agronomy Calculator module has the flexibility to modify auto-calculated fertilizer rates by switching to a manual function wherein a single nutrient source was previously selected as the “driver” of the overall calculation of fertilizer rates. Furthermore, the present Agronomy Calculator module has the ability to save a particular configuration of products and drivers so that it may be applied to agronomic prescriptions for other fields.
Schmaltz-426: Sec. 0109, However, if the agronomist was not satisfied with the agronomic prescription generated by the Agronomic Calculator, they would select “Nutrient Manual?” query 130 and manually adjust the fertilizer rates 133, after which, the Agronomic Calculator would recalculate the fertilizer rates and nutrient requirements 134, after which, the agronomist would “Save” 131 the agronomic prescription.).
Schmaltz-426 describes the calculating and recalculation of the fertilizer .

Schmaltz, Manning, Hulme, and Schmaltz-426 are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023; Schmaltz-426 at 0012, ). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning in view of Hulme, which teaches detecting and managing agricultural information technology in view of Schmaltz-426, to efficiently apply the analysis of soil management to enhancing the fertilization the selection process. (See Schmaltz-426 at 0107-0109).

Claims 60 and 61 recite limitations that stand rejected via the art citations and rationale applied to claims 48 and 49 respectfully. 
.



Response to Arguments
Applicant’s arguments filed 1/27/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/27/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 13 argues that “claims 43-46, 48-58, and 60-62 are now allowable”
In response, the Examiner respectfully disagree.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori, U.S. Patent Number US6424295B1, (discussing the applications of chemicals to an agricultural field).
Hovis, U.S. Pub US 20140136286, (discussing an application for interacting with visual crop data in an agricultural field).
Mattsson, Australia. Pub 2014307603B2, (discussing a robotic rover device that analyzes land).
Keicher et al., Automatic guidance for agricultural vehicles in Europe, Computers and Electronics in Agriculture Volume 25, Issues 1–2, January 2000, Pages 169-194 (discussing the use of a vehicle for applying chemical and managing agricultural fields).  https://www.sciencedirect.com/science/article/pii/S0168169999000629

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/U.B./
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624